Abatement Order filed March 5, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00800-CV
                                ____________

 ANA LISA MINES, PERSONAL REPRESENTATIVE OF THE ESTATE
              OF JORGE LUIS MINES, Appellant

                                        V.

                       KENON D. MURPHY, Appellee


                     On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2013-66594


                           ABATEMENT ORDER

      The reporter’s record in this case was due October 10, 2018. See Tex. R. App.
P. 35.1. On October 17, 2018, court reporter Cynthia Martinez filed a motion to
extend time to file the record, which we granted until November 16, 2018. No record
or motion to extend time was filed, so on November 19, 2018, we ordered Martinez
to file the record within 30 days. On December 17, 2018, Martinez filed another
motion to extend time, which we granted until January 8, 2019. Again, no record or
motion to extend time was filed, so on January 23, 2019, this court again ordered
Martinez to file the record within 30 days (by February 22, 2019). We cautioned that
if the record was not filed, we would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 152nd District Court to conduct a hearing at which
Cynthia Martinez, appellant’s counsel, and appellee’s counsel shall participate
(a) to determine the reason for failure to file the record; (b) to establish a date certain
when the reporter’s record will be filed, and (c) to make findings as to whether
Martinez should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by April 4, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the
trial court need not hold a hearing.

                                     PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant


                                            2